Citation Nr: 1821974	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:  Valerie Norwood, Attorney	


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from August 1981 to February 1992.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.  

The Veteran has claimed entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine (hereinafter lumbar spine disability).  The Veteran contends that he is entitled to a higher rating because his lumbar spine disability and its associated symptoms are worse than currently contemplated by his assigned rating.  

The Veteran was afforded a VA spine examination in October 2014.  During the examination, the Veteran reported that he experiences flare-ups.  However, the examiner concluded that it was not possible to determine whether pain, weakness, fatigability, or incoordination significantly limit functional ability during flare-ups, or to estimate the degree of functional loss experienced during flare-ups, without resorting to mere speculation.  In an August 2015 brief, the Veteran's attorney argued that the October 2014 examiner erred in this finding, as the Veteran's own description of his symptoms during flare-ups and evidence of his inability to work fully support a finding that these factors do, in fact, significantly limit his functional ability.  

The Veteran was afforded another VA spine examination in June 2016.  The Veteran reported experiencing flare-ups and the examiner, once again, concluded that it was not possible to assess the limitations on functional ability or degree of functional loss experienced during flare-ups, without resorting to mere speculation.          

The Board notes that the United States Court of Appeals for Veterans Claims (Court) recently addressed the adequacy of a VA examiner's findings concerning additional functional loss during flare-ups of a musculoskeletal disability pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp v. Shulkin, the Court held that VA examiners must estimate the functional loss that would occur during flare-ups.  Specifically, examiners must name the precipitating and alleviating factors for the flare-ups and estimate, "per the veteran," the extent to which flare-ups affect functional impairment.  Id. at 33. Thus, in light of the Court's holding in Sharp, the Board finds that the Veteran's claim must be remanded for a new VA examination and opinion addressing the limitation of motion during flare-ups, as the Veteran's most recent VA examinations did not address this issue.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA medical examination with the appropriate medical professional to fully assess the severity of the Veteran's service-connected lumbar spine disability.  The claims file should be made available to the VA examiner in conjunction with the examination and s/he should review it in its entirety.  

The examiner should report the extent of the lumbar spine disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  The examiner should test the range of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, s/he should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on repeated use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should opine (estimate) as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion. 

The examiner is advised that an opinion must be based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran. VA's Clinician's Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flare-ups from veterans. 

A full and complete explanatory rationale must be provided for any opinion(s) offered.  If the examiner is unable to provide an opinion on the impact of flare-ups on the Veteran's range of motion, s/he should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

2.  After ensuring compliance with the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

